DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 01 September 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-54 are cancelled.
Claims 55-74 are newly added. These claims are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 55-58, 61-67, and 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Alburn (US 3,632,782), in view of Bansemir (US 4,900,721; of record), Cortelyou (“Use of Peroxide of Hydrogen in Diseases of the Throat and Nose,” Transactions of the Medical Association of Georgia, Thirty-Ninth Annual Session, 1888, Macon, Georgia, 449-450), and Goldberg (US 6,641,799).
Claim 55 is drawn to a liquid composition for nasal aerosol spray of an extremely fine mist comprising vapor and droplets of less than 100 microns, and comprising one or more monoterpenoid(s) in an amount of 0.01% to 1% w/w in a pharmaceutical solvent or surfactant; from 0.5% to 5% w/w of hydrogen peroxide; from 0.2% to 20% of glycerin; and water.
Alburn teaches administration of thymol (col 1: 58) as a vapor or mist comprising a monoterpenoid such as thymol (col 1: 31-60) for spraying into the mouth or nasal passages as a method of treating or preventing or treating influenza virus attacks (col 1: 61-68). It is noted that the selection of the appropriate droplet size would have been obvious per MPEP 2144.05, parts (I) and (II). 
Alburn teaches liquid forms of the composition can be prepared with aqueous polyethylene glycol as the solvent (col 2: 22-26).
Alburn does not teach the amount of the monoterpene thymol useful in a nasal spray composition; or the presence in the composition of hydrogen peroxide, ethanol, lactic acid, chlorhexidine, glycerin, or an additional component such as menthol as recited in claim 72.
Bansemir, Goldberg, and Cortelyou teach the missing elements of Alburn.
Bansemir teaches liquid, aqueous disinfectants comprising hydrogen peroxide, ethanol (“one or more C2-C8 alcohols”), hydrogen peroxide, one or more microbicidally active nitrogen containing organic compounds, one or more microbicidally active phenolic compounds, and optionally other active substances and/or auxiliaries typically present in disinfectants. Bansemir teaches the composition is useful for disinfection of skin and mucous membranes (Abstract); the teaching of “mucous membranes” is taken by the Examiner to read on nasal spray since Bansemir teaches the composition is sprayable (col 10: 10-12). 
Bansemir teaches the composition comprises water (col 6: 64 to col 7: 2), reading on claims 55, 64, and 73, as well as claims 61 and 70, directed to a pharmaceutically acceptable carrier. 
Bansemir teaches 0.3 to 0.7% by weight H2O2 (col 9: 37 and col 15: 3-4), overlapping the ranges recited in claims 55, 65, and 73; because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
 For claims 55, 64, and 73, Bansemir teaches a suitable microbiocidal phenolic compound such as thymol may be added in an amount of from 0.01% to 0.2% (col 5: 58-60 and col 6: 1), an amount within the claimed range.
For claims 56, 66, and 74, Bansemir teaches 0.05 to 0.5% by weight of the cationic surfactant chlorhexidine gluconate (col 18, claim 30, part (d)), an amount within the ranges claimed in claims 66 and 74. 
For claims 57, 64, and 73, Bansemir teaches 12% to 15% by weight of ethanol (col 9: 33-36), within the claimed range.
For claims 58, 67, and 74, Bansemir teaches 0.05 to 0.5% by weight of chlorhexidine gluconate or a quaternary ammonium compound (col 18, claim 30, part (d)), an amount within the claimed range. 
For claims 62 and 71, Bansemir teaches the pharmaceutically acceptable preservative benzoic acid (col 15, claim 9 and col 9: 24-33).
For claim 64, Bansemir teaches the compositions can contain lactic acid as an active disinfectant component in the disinfectant composition (col 9: 38; col 3:14-26).
For claim 72, Bansemir teaches the composition may contain, in addition to thymol, 0.05% to 0.1% of an essential oil composition comprising 91.4% natural peppermint oil (col 9: 41-44), overlapping the claimed amount of the “one or more monoterpenoid(s) in the form of an essential oil.” It is noted that peppermint oil is taught by Bansemir to contain about 90% of the monoterpene menthol (col 10: 35-36). 
Cortelyou teaches a 15-volume (4.55%) solution of hydrogen peroxide, diluted by half or two thirds to a 2.3% or 1.5% solution (pg 449, left column, fifth paragraph), has strong antiseptic properties and has a “specially beneficial effect on all mucous membranes, purifying and cleansing secretions” when sprayed into the nose (pg 449, left column, fourth and sixth paragraphs). Cortelyou describes the use of the hydrogen peroxide solution in several patients, and reported loosening and removal of mucous from the nasal cavities (Cases 1-6, pg 449-450).
Goldberg teaches amounts of up to 5% of glycerin in nasal spray acts as a moisturizer and lubricant for the nasal tissues (col 5: 6-10 and 33), reading on claims 55, 64, and 73, and reciting an amount of glycerin that overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a monoterpene such as thymol in the claimed amount, a cationic surfactant, ethanol, glycerin, chlorhexidine, and lactic acid to the composition of Alburn since Bansemir teaches the addition of monoterpene thymol is useful in a nasal spray composition in the claimed amounts as an antimicrobial; hydrogen peroxide is useful in an amount of 0.3 to 0.7% by weight H2O2,  in combination with water and ethanol (in the claimed amount) as an antimicrobial free of iodine (col 1: 13-18); lactic acid, a known antibacterial; chlorhexidine, a cationic surfactant with known antimicrobial properties; menthol, a compound with known antimicrobial and antibacterial properties; Cortelyou teaches 1.5% and 2.3% solutions have strong antiseptic properties when sprayed on the mucous membranes, purifying and cleansing secretions and loosening and removing mucous from the nasal cavities; and Goldberg teaches the addition of glycerin as a moisturizer. One of ordinary skill would be motivated to make these additions to the composition of Alburn since, generally, it is prima facie obvious to add a compound known to be safe and effective to a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 

2) Claims 59-60 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Alburn (cited above) in view of Bansemir (cited above), Cortelyou (cited above), Goldberg (cited above), and Fust (US 2005/0084454 A1).
The teachings of Alburn, Bansemir, Cortelyou, and Goldberg are discussed above.
The combination of Alburn, Bansemir, Cortelyou, and Goldberg do not teach the addition of cetylpyridinium chloride or benzalkonium chloride to the aerosolized nasal spray.
Fust teaches the missing element of the combination of Alburn, Bansemir, Cortelyou, and Goldberg.
Fust teaches compositions for cleaning nasal cavities and preventing infection that include an anti-infective active agent having a quaternary ammonium salt and a pharmaceutically acceptable carrier suitable for intranasal delivery (Abstract; pg 1, [0010]). Fust teaches the compositions are delivered by spray bottles, droppers, and/or atomizer-type bottles, or other suitable intranasal delivery systems (pg 5, [0062]). Fust teaches that benzalkonium chloride may be used in an amount form about 0.002% to 0.015% (pg 6, Example 1, [0074]), overlapping the claimed range, and cetylpyridinium chloride may be used in an amount of 0.001 to 5% (pg 4, [0053] and pg 7, Example 2, [0080]). 
The person of ordinary skill would have had a reasonable expectation of success in selecting 0.01% to 1% of either cetylpyridinium chloride or benzalkonium chloride as an anti-infective in the nasal spray composition of the combination of Alburn, Bansemir, Cortelyou, and Goldberg because Fust teaches compositions for cleaning nasal cavities that are administered using by spray bottles, droppers, and/or atomizer-type bottles, and that contain  benzalkonium chloride or cetylpyridinium chloride in the instantly claimed amounts as anti-infectives. The skilled artisan would have been motivated to select Fust’s benzalkonium chloride or cetylpyridinium chloride as anti-infectives in the composition of the combination of Alburn, Bansemir, Cortelyou, and Goldberg because Fust teaches that it is desirable to disinfect the nasal passages in order to prevent sinus and nasal passage infections.

3) Claims 55-58, 61-67, and 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Cassara (US 2006/0210842 A1), in view of Bansemir (cited above), Cortelyou (cited above), and Goldberg (cited above).
Cassara teaches a chemical composition for treatment of the common cold, sinusitis and other conditions associated with nasal congestion. The chemical composition is made of predetermined concentrations of thymol, alcohol, eucalyptol, menthol, methyl salicylate, a preservative, saline solution, and a buffer (Abstract). Cassara teaches the composition may be in the form of a spray, liquid mist, or drop (pg 3, [0037]), administered by spray bottle (pg 3, [0038]). Cassara teaches the composition may be in vaporized form, administered by nebulizer (pg 3, [0039]), and is absorbed by the lungs (pg 3, [0041]). Therefore, Cassara teaches a range of particle sizes and the selection of the appropriate droplet size would have been obvious per MPEP 2144.05, parts (I) and (II). 
Cassara teaches the composition comprises thymol, 0.01-0.1% by weight; ethyl alcohol, 1-90% by volume; eucalyptol, 0.01-0.1% by weight; methyl salicylate, 0.01-0.1% by weight; menthol, 0.01-0.1% by weight; a preservative; a saline solution; and a buffer (pg 1, claims 1 and 3). As such, Cassara teaches an amount of thymol within the ranges claimed in claims 55, 64, and 73; an amount of ethanol that overlaps the ranges recited in claims 57, 64, and 73; the amount of additive menthol or eucalyptol recited in claim 72.
It is noted that the selection of the appropriate droplet size would have been obvious per MPEP 2144.05, parts (I) and (II). 
For claim 62, Cassara teaches a preservative (pg 2, [0021]).
Cassara does not teach the presence in the composition of hydrogen peroxide, lactic acid, chlorhexidine, or glycerin.
Bansemir, Cortelyou, and Goldberg teach the missing elements of Cassara.
Bansemir teaches liquid, aqueous disinfectants comprising hydrogen peroxide, ethanol (“one or more C2-C8 alcohols”), hydrogen peroxide, one or more microbicidally active nitrogen containing organic compounds, one or more microbicidally active phenolic compounds, and optionally other active substances and/or auxiliaries typically present in disinfectants. Bansemir teaches the composition is useful for disinfection of skin and mucous membranes (Abstract); the teaching of “mucous membranes” is taken by the Examiner to read on nasal spray since Bansemir teaches the composition is sprayable (col 10: 10-12). 
Bansemir teaches the composition comprises water (col 6: 64 to col 7: 2), reading on claims 55, 64, and 73, as well as claims 61 and 70, directed to a pharmaceutically acceptable carrier. 
Bansemir teaches 0.3 to 0.7% by weight H2O2 (col 9: 37 and col 15: 3-4), overlapping the ranges recited in claims 55, 65, and 73; because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
 For claims 55, 64, and 73, Bansemir teaches a suitable microbiocidal phenolic compound such as thymol may be added in an amount of from 0.01% to 0.2% (col 5: 58-60 and col 6: 1), an amount within the claimed range.
For claims 56, 66, and 74, Bansemir teaches 0.05 to 0.5% by weight of the cationic surfactant chlorhexidine gluconate (col 18, claim 30, part (d)), an amount within the ranges claimed in claims 66 and 74. 
For claims 57, 64, and 73, Bansemir teaches 12% to 15% by weight of ethanol (col 9: 33-36), within the claimed range.
For claims 58, 67, and 74, Bansemir teaches 0.05 to 0.5% by weight of chlorhexidine gluconate or a quaternary ammonium compound (col 18, claim 30, part (d)), an amount within the claimed range. 
For claims 62 and 71, Bansemir teaches the pharmaceutically acceptable preservative benzoic acid (col 15, claim 9 and col 9: 24-33).
For claim 64, Bansemir teaches the compositions can contain lactic acid as an active disinfectant component in the disinfectant composition (col 9: 38; col 3:14-26).
For claim 72, Bansemir teaches the composition may contain, in addition to thymol, 0.05% to 0.1% of an essential oil composition comprising 91.4% natural peppermint oil (col 9: 41-44), an amount overlapping the claimed amount of the “one or more monoterpenoid(s) in the form of an essential oil.” It is noted that peppermint oil is taught by Bansemir to contain about 90% of the monoterpene menthol (col 10: 35-36). 
The teachings of Cortelyou and Goldberg are discussed above.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a monoterpene such as thymol in the claimed amount, a cationic surfactant, ethanol, glycerin, chlorhexidine, and lactic acid to the composition of Cassara since Bansemir teaches the addition of monoterpene thymol is useful in a nasal spray composition in the claimed amounts as an antimicrobial; hydrogen peroxide in the claimed amount in combination with water and ethanol in the claimed amount as an antimicrobial free of iodine (col 1: 13-18); lactic acid, a known antibacterial; chlorhexidine, a cationic surfactant with known antimicrobial properties; menthol, a compound with known antimicrobial and antibacterial properties; and Goldberg teaches the addition of glycerin as a moisturizer. One of ordinary skill would be motivated to make these additions to the composition of Cassara since, generally, it is prima facie obvious to add a compound known to be safe and effective to a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 

4) Claims 59-60 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Cassara (cited above) in view of Bansemir (cited above), Cortelyou (cited above), Goldberg (cited above), and Fust (cited above).
The teachings of Cassara, Bansemir, Cortelyou, and Goldberg are discussed above.
The combination of Cassara, Bansemir, Cortelyou, and Goldberg do not teach the addition of cetylpyridinium chloride or benzalkonium chloride to the aerosolized nasal spray.
Fust teaches the missing element of the combination of Cassara, Bansemir, Cortelyou, and Goldberg.
Fust teaches compositions for cleaning nasal cavities and preventing infection that include an anti-infective active agent having a quaternary ammonium salt and a pharmaceutically acceptable carrier suitable for intranasal delivery (Abstract; pg 1, [0010]). Fust teaches the compositions are delivered by spray bottles, droppers, and/or atomizer-type bottles, or other suitable intranasal delivery systems (pg 5, [0062]). Fust teaches that benzalkonium chloride may be used in an amount form about 0.002% to 0.015% (pg 6, Example 1, [0074]), overlapping the claimed range, and cetylpyridinium chloride may be used in an amount of 0.001 to 5% (pg 4, [0053] and pg 7, Example 2, [0080]). 
The person of ordinary skill would have had a reasonable expectation of success in selecting 0.01% to 1% of either cetylpyridinium chloride or benzalkonium chloride as an anti-infective in the nasal spray composition of the combination of Cassara, Bansemir, Cortelyou, and Goldberg because Fust teaches compositions for cleaning nasal cavities that are administered using by spray bottles, droppers, and/or atomizer-type bottles, and that contain  benzalkonium chloride or cetylpyridinium chloride in the instantly claimed amounts as anti-infectives. The skilled artisan would have been motivated to select Fust’s benzalkonium chloride or cetylpyridinium chloride as anti-infectives in the composition of the combination of Cassara, Bansemir, Cortelyou, and Goldberg because Fust teaches that it is desirable to disinfect the nasal passages in order to prevent sinus and nasal passage infections.

5) Claims 55-58, 61-67, and 70-74 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (US 2008/0274163 A1), in view of Bansemir (cited above), Cortelyou (cited above), and Goldberg (cited above).
Schwartz teaches a compositions for treatment of the common viral infections including influenza and coronavirus (pg 2, [0027]). 
Schwartz teaches the compositions may comprise glycerin, thymol, ethanol, sodium benzoate, and water (pg 3, [0036]). Schwartz teaches the compositions are preferably formulated as liquids for nasal administration such as a spray or inhalant (pg 2, [0015] and [0016]). It is noted that the selection of the appropriate droplet size would have been obvious per MPEP 2144.05, parts (I) and (II). 
In exemplary Antiviral Composition I (pgs 3-4, [0050]), Schwartz teaches the following composition: 


    PNG
    media_image1.png
    543
    590
    media_image1.png
    Greyscale


If the density of the composition is about 1 gm/mL, the Examiner calculates concentrations of thymol at 0.06%, glycerin at 22.5%, and ethanol at 7.7%, respectively. As such, Schwartz teaches an amount of thymol within the ranges claimed in claims 55, 64, and 73; an amount of ethanol within the ranges recited in claims 57, 64, and 73; and an amount of glycerin slightly outside the range recited in claims 55, 64, and 73. However, as set forth in MPEP 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
Schwartz does not teach the presence in the composition of hydrogen peroxide, lactic acid, chlorhexidine, or glycerin.
Bansemir, Cortelyou, and Goldberg teach the missing elements of Schwartz.
Bansemir teaches liquid, aqueous disinfectants comprising hydrogen peroxide, ethanol, hydrogen peroxide, one or more microbicidally active nitrogen containing organic compounds, one or more microbicidally active phenolic compounds, and optionally other active substances and/or auxiliaries typically present in disinfectants. Bansemir teaches the composition is useful for disinfection of skin and mucous membranes (Abstract); the teaching of “mucous membranes” is taken by the Examiner to read on nasal spray since Bansemir teaches the composition is sprayable (col 10: 10-12). 
Bansemir teaches the composition comprises water (col 6: 64 to col 7: 2), reading on claims 55, 64, and 73, as well as claims 61 and 70, directed to a pharmaceutically acceptable carrier. 
Bansemir teaches 0.3 to 0.7% by weight H2O2 (col 9: 37 and col 15: 3-4), overlapping the ranges recited in claims 55, 65, and 73; because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.
 For claims 55, 64, and 73, Bansemir teaches a suitable microbiocidal phenolic compound such as thymol may be added in an amount of from 0.01% to 0.2% (col 5: 58-60 and col 6: 1), an amount within the claimed range.
For claims 56, 66, and 74, Bansemir teaches 0.05 to 0.5% by weight of the cationic surfactant chlorhexidine gluconate (col 18, claim 30, part (d)), an amount within the ranges claimed in claims 66 and 74. 
For claims 57, 64, and 73, Bansemir teaches 12% to 15% by weight of ethanol (col 9: 33-36), within the claimed range.
For claims 58, 67, and 74, Bansemir teaches 0.05 to 0.5% by weight of chlorhexidine gluconate or a quaternary ammonium compound (col 18, claim 30, part (d)), an amount within the claimed range. 
For claims 62 and 71, Bansemir teaches the pharmaceutically acceptable preservative benzoic acid (col 15, claim 9 and col 9: 24-33).
For claim 64, Bansemir teaches the compositions can contain lactic acid as an active disinfectant component in the disinfectant composition (col 9: 38; col 3:14-26).
For claim 72, Bansemir teaches the composition may contain, in addition to thymol, 0.05% to 0.1% of an essential oil composition comprising 91.4% natural peppermint oil (col 9: 41-44), an amount overlapping the claimed amount of the “one or more monoterpenoid(s) in the form of an essential oil.” It is noted that peppermint oil is taught by Bansemir to contain about 90% of the monoterpene menthol (col 10: 35-36). 
The teachings of Cortelyou and Goldberg are discussed above and applied herein.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a monoterpene such as thymol in the claimed amount, a cationic surfactant, ethanol, glycerin, chlorhexidine, and lactic acid to the composition of Schwartz since Bansemir teaches the addition of monoterpene thymol is useful in a nasal spray composition in the claimed amounts as an antimicrobial; hydrogen peroxide in the claimed amount in combination with water and ethanol in the claimed amount as an antimicrobial free of iodine (col 1: 13-18); lactic acid, a known antibacterial; chlorhexidine, a cationic surfactant with known antimicrobial properties; menthol, a compound with known antimicrobial and antibacterial properties; and Goldberg teaches the addition of glycerin as a moisturizer. One of ordinary skill would be motivated to make these additions to the composition of Schwartz since, generally, it is prima facie obvious to add a compound known to be safe and effective to a composition based on its recognized suitability for its intended use. See MPEP 2144.07. 

6) Claims 59-60 and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (cited above) in view of Bansemir (cited above), Cortelyou (cited above), Goldberg (cited above), and Fust (cited above).
The teachings of Schwartz, Bansemir, Cortelyou, and Goldberg are discussed above.
The combination of Schwartz, Bansemir, Cortelyou, and Goldberg do not teach the addition of cetylpyridinium chloride or benzalkonium chloride to the aerosolized nasal spray.
Fust teaches the missing element of the combination of Schwartz, Bansemir, Cortelyou, and Goldberg.
Fust teaches compositions for cleaning nasal cavities and preventing infection that include an anti-infective active agent having a quaternary ammonium salt and a pharmaceutically acceptable carrier suitable for intranasal delivery (Abstract; pg 1, [0010]). Fust teaches the compositions are delivered by spray bottles, droppers, and/or atomizer-type bottles, or other suitable intranasal delivery systems (pg 5, [0062]). Fust teaches that benzalkonium chloride may be used in an amount form about 0.002% to 0.015% (pg 6, Example 1, [0074]), overlapping the claimed range, and cetylpyridinium chloride may be used in an amount of 0.001 to 5% (pg 4, [0053] and pg 7, Example 2, [0080]). 
The person of ordinary skill would have had a reasonable expectation of success in selecting 0.01% to 1% of either cetylpyridinium chloride or benzalkonium chloride as an anti-infective in the nasal spray composition of the combination of Schwartz, Bansemir, Cortelyou, and Goldberg because Fust teaches compositions for cleaning nasal cavities that are administered using by spray bottles, droppers, and/or atomizer-type bottles, and that contain  benzalkonium chloride or cetylpyridinium chloride in the instantly claimed amounts as anti-infectives. The skilled artisan would have been motivated to select Fust’s benzalkonium chloride or cetylpyridinium chloride as anti-infectives in the composition of the combination of Schwartz, Bansemir, Cortelyou, and Goldberg because Fust teaches that it is desirable to disinfect the nasal passages in order to prevent sinus and nasal passage infections.

Examiner’s Reply to Attorney Arguments Dated 01 September 2022 
1. Arguments regarding Bansemir, Goldberg, and Pan, individually
The applicant argues that, while Bansemir discloses thymol-containing disinfectants, it does not disclose any aerosols, let alone aerosolized thymol particularly.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. In view of the amendments to the claims dated 9/1/2022, the Examiner has recast the rejections so that the primary references of the rejections, namely Alburn, Cassara, and Schwarz, respectively, each recite a composition for spray application to the nasal mucosa comprising thymol. Furthermore, in each case the determination of particle size of the spray is considered optimizable by one of ordinary skill in the pharmaceutical arts. 

2. Argument regarding unexpected benefits compared with any closest prior art reference as allegedly shown in video clip found at https://innotect.net/uspto/nasalspray1.mp4
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. The newly applied prior art of Cortelyou provides clinical evidence that spraying the claimed amount of hydrogen peroxide into the nostrils provides the effect of breaking up mucous lumps and removing the mucous from the nasal passages. While Cortelyou did not have access to video methods in 1888, the description provided by the reference in Case 1 demonstrates the same - or a very similar - effect as that claimed by the present applicant:

    PNG
    media_image2.png
    434
    459
    media_image2.png
    Greyscale

The applicant further argues that the effect is greater than expected and is therefore provides objective evidence of nonobviousness. The Examiner disagrees since no comparative data has been provided by the applicant. Since it is the position of the Examiner that a prima facie case of obviousness has been established, applicant must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. See MPEP 716.02(a). While the applicant states that “none of the prior arts enable this form of diffusion or dispersion of monoterpenoids into the mucous membranes,” and a “comparison with a closest prior art as allowed under 716.02(e) cannot directly be made because there is no single prior art that encompasses this property,” but has not provided factual evidence to support these assertions. The burden is on the applicant to establish that the results are unexpected and significant, a burden that may be met by the application of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See MPEP 716.02(b). The closest prior art is determined by the Examiner. See MPEP 716.02(e).

3. Argument regarding unexpected safe use of hydrogen peroxide and thymol introduced as liquids into the nasal cavity 
The applicant argues that the Food and Drug Administration (FDA) has no recommendations for the use of thymol or hydrogen peroxide in a nasal formulation, and further argues that thymol is registered as a pesticide with the Environmental Protection Agency (EPA).
The Examiner acknowledges the arguments and evidence presented, but respectfully disagrees. The chronic toxicity of inhaled thymol is discussed in the evidentiary art of Xie (Pharmacol Res Perspect. 2019; 1-10). Xie carried out safety testing of inhaled thymol as an ingredient in Primatene® mist inhalant at concentrations of 0.1% and 0.5%, and found that “No significant differences for chronic toxicity were found when comparing mice under long‐term repeated exposure of high doses of inhaled thymol and mice that inhaled no thymol” (Abstract).
Regarding the toxicity of inhaled hydrogen peroxide, the art of Cortelyou dating from 1888 teaches the administration of nasal hydrogen peroxide. A more contemporary report is provided by the evidentiary art of Caruso (“Might hydrogen peroxide reduce the hospitalization rate and complications of SARS-CoV-2 infection?”, Infection Control & Hospital Epidemiology, 41: 1360–1361, published online by Cambridge University Press on 22 April 2020) advises nasal washing with either 1.5% or 3% of hydrogen peroxide immediately after the onset of the first symptoms of COVID-19 infection (pg 1361, right column, first paragraph). 
As such, the use of inhaled thymol and inhaled hydrogen peroxide, each in the claimed concentrations, was known in the art prior to the filing of the instant application. 	

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612